DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/23/2022 with respect to claims 1, 20 and their dependent claims have been fully considered but they are not persuasive. Applicant argues that Watts does not disclose performing segmentation based on visual data from a subset of the sensors. However Watts clearly discloses that a subset of the sensors may be used for performing segmentation (col 9 lines 7-21, col 12 lines 33-50), that one or more sensors may be used for the segmentation and the segmentation may be in addition to other sensors to capture images for other processing. For at least the foregoing reasons claims 1, 20 and their dependent claims stand rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Silverstein et al. US 9,811,892.	
Silverstein discloses a system or method comprising:
(Re claim 1,19,20) “a communication interface configured to receive image data from each of a plurality of sensors associated with a workspace” (cols 9-10 lines 56-3) “the image data comprising for each sensor in the plurality of sensors one or both of visual image information and depth information” (cols 9-10 lines 56-3, col 9 lines 7-21).  “a processor coupled to the communication interface” (col 1 lines 47-67). “merge image data from the plurality of sensors to generate a merged point cloud data” (col 14 lines 7-27). “perform segmentation based on visual image data from a subset of the sensors in the plurality of sensors to generate a segmentation result” (cols 9 lines 7-21, col 12 lines 33-50). “use one or both of the merged point cloud data and the segmentation result to generate a merged three dimensional and segmented view of the workspace” (col 14 lines 7-50).
(Re claim 2) “wherein the plurality of image sensors includes one or more three dimensional (3D) cameras” (col 4 lines 29-36).
(Re claim 3) “wherein the visual image data includes RGB data” (col 9 lines 7-21).
(Re claim 4) “the processor is configured to use one or both of the merged point cloud data and the segmentation result to perform a box fit with respect to an object in the workspace” (col 14 lines 34-50).
(Re claim 5) “the processor is further configured to use one or both of the merged point cloud data and the segmentation result to synthesize a strategy to grasp the object using a robotic arm” (col 21 lines 4-14).
(Re claim 6) “the processor is further configured to implement the strategy to grasp the object using the robotic arm” (col 21 lines 4-14).
(Re claim 7) “wherein the processor is configured to grasp the object in connection with a robotic operation to pick the object from an origin location and place the object in a destination location in the workspace” (col 21 lines 4-40).
(Re claim 8) “the processor is further configured to use the merged three dimensional and segmented view of the workspace to display a visualization of the workspace” (figure 6).
(Re claim 9) “the displayed visualization highlights the object as depicted within the workspace” (610 figure 6).
(Re claim 10) “the processor is configured to use the merged point cloud data and the segmentation result to generate a merged three dimensional and segmented view of the workspace at least in part by de-projecting into the merged point cloud a set of points comprising the segmentation result” (col 14 lines 7-50).
(Re claim 11) “the processor is further configured to subsample the merged point cloud data” (col 17 lines 28-45 “subgraphs”).
(Re claim 12) “wherein the processor is further configured to perform cluster processing on the subsampled point cloud data” (col 17 lines 28-45 “clique”).
(Re claim 13) “the processor is configured to use the subsampled and clustered point cloud data and the segmentation result to generate a box fit result with respect to an object in the workspace” (col 17 lines 28-45).
(Re claim 14) “the processor is further configured to validate the merged three dimensional and segmented view of the workspace based at least in part on visual image data associated with a sensor not included in the subset of sensors” (col 16 lines 35-67).
(Re claim 15) “the processor is configured to validate the merged three dimensional and segmented view of the workspace based at least in part on visual image data associated with a sensor not included in the subset of sensors at least in part by using the merged three dimensional and segmented view of the workspace to generate a first box fit result with respect to an object in the workspace; using the visual image data associated with the sensor not included in the subset of sensors to generate a second box fit result with respect to the object in the workspace; and using the first box fit and the second box fit to determine a validated box fit for the object” (col 16 lines 10-60).

(Re claim 21) “an indication of one or more three dimensional spaces that are not occupied within the workspace an indication of one or more items in the workspace, including the object to be grasped one or more obstacles in the workspace.” (col 10 lines 38-48).
(Re claim 22) “wherein one or both of the merged point cloud data and the segmentation result is used to determine a trajectory via which the robotic arm is to move the object to a destination location” (col 11 lines 38-47).
(Re claim 23) “the segmentation result is obtained based on performing segmentation using RGB data from a cameral; the segmentation result comprises a plurality of RGB pixels; a subset of the plurality of RGB pixels is identified based at least in part on determination that the corresponding RGB pixels are associated with an object boundary; and the subset of the plurality of RGB pixels are mapped to corresponding depth pixels to obtain mapped depth pixel information” (col 9 lines 7-21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein et al. US 9,811,892 in view of Paris et al. US 2013/0315479.
Silverstein discloses the system as rejected above.
Silverstein does not disclose a user-defined processing pipeline which automatically parses definitions and auto-generates binary code to implement modules and the pipeline.
Paris teaches a user-defined processing pipeline which automatically parses definitions and auto-generates binary code to implement modules and the pipeline (figure 1, para 0046-0048).
It would have been obvious to one skilled in the art to modify the system of Silverstein to include a user-defined processing pipeline which automatically parses definitions and auto-generates binary code to implement modules and the pipeline because it can assist in teaching the system to better identify parts of an image and increase processing speed of future images.

Allowable Subject Matter
Claim 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  A system comprising merging image data from a plurality of sources, perform segmentation based on the visual image data, using point cloud and segmented view to determine a strategy, labeling the point cloud for each object and computing a centroid, using nearest neighbor computations between the centroid of corresponding point clouds to segment objects in combination with the remaining claim language is not taught or fairly suggested by the present prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0102965, 2015/0352721, and 2012/0259582 disclose the use of centroids in grasping strategies.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655